Name: Commission Regulation (EEC) No 580/87 of 26 February 1987 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2.3.87 Official Journal of the European Communities No L 59/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 580/87 of 26 February 1987 altering the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 90/ 87 (2), and in particular Article 9 (2 ) and Article 12 thereof, Whereas the monetary compensatory amounts in ­ troduced by Regulation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 119/ 87 (}), as last amended by Regulation (EEC) No 522/ 87 (4); Whereas Council Regulation (EEC) No 1678 / 85 ( 5), as last amended by Regulation (EEC) No 409/ 87 (6), fixed the conversion rates to be applied in agriculture ; Whereas Commission Regulation (EEC) No 3153 / 85 ( 7) lays down detailed rules for the calculation of the monetary compensatory amounts ; whereas , in view of the spot market rates recorded, pursuant to Regulation (EEC) No 3153 / 85 , during the period 18 to 24 February 1987 for the pound sterling, the monetary compensatory amounts applicable to the United Kingdom should be altered pursuant to Article 9 (2) of Regulation (EEC) No 1677/ 85 , HAS ADOPTED THIS REGULATION : Article 1 1 . The column 'United Kingdom' of parts 1 , 2 , 3 , 4 , 5 , 7 and 8 of Annex I to Regulation (EEC) No 119/ 87 is hereby replaced by that set out in Annex I to this Regu ­ lation . 2 . Annexes II and III to Regulation (EEC) No 119/87 are hereby replaced by Annexes II and III to this Regu ­ lation . Article 2 This Regulation shall enter into force on 2 March 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 February 1987 . For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 164 , 24 . 6 . 1985 , p . 6 . 2) OJ No L 13 , 15 . 1 . 1987 , p . 12 . 3 ) OJ No L 16, 17 . 1 . 1987 , p . 1 . 4 ) OJ No L 52 , 21.2.1987 , p . 16 . 5 ) OJ No L 164 , 24 . 6 . 1985 , p . 11 . 6) OJ No L 44 , 13 . 2 . 1987 , p . 1 . 7) OJ No L 310 , 21 . 11 . 1985 , p . 4 . No L 59/2 Official Journal of the European Communities 2 . 3 . 87 ANNEX I PART 1 CEREALS Monetary compensatory amounts Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Belgium/ Luxembourg Bfrs/Lfrs/t Denmark Dkr/t United Kingdom £/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t Spain Pta/t 10.01 B I 10.01 B II 10.02 10.03 . 10.04 10.05 B 10.07 B 10.07 C II 11.01 A 11.01 B 11.02 Ala) 11.02 A I b) 11.01 C 11.01 D 11.01 E I 11.01 E II ex 11.01 G (') ex 11.01 G (2 ) 11.02 A II 11.02 A III 11.02 A IV 11.02 A V a) 1 (3 ) 11.02 A V a) 2 (4) 11.02 A V a) 2 11.02 A V b) ex 11.02 A VII (') ex 11.02 A VII O 11.02 B I a) 1 11.02 B I a) 2 aa) 11.02 B I a) 2 bb) 11.02 B I b) 1 11.02 B I b) 2 11.02 B II a) 11.02 B II b) 11.02 B II c) ex 11.02 B II d) O ex 11.02 B II d) (2) 11.02 C I 33,977 56,730 32,279 32,279 31,052 33,977 32,279 32,279 41,193 38,816 75,334 44,489 32,924 31,673 47,568 15,290 32,924 32,924 32,924 45,190 43,473 49,267 45,149 49,267 34,657 32,924 32,924 32,924 31,673 31,673 45,190 43,473 ,34,657 32,924 34,657 32,924 32,924 34,657 2 . 3 . 87 Official Journal of the European Communities No L 59/3 Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Belgium/ Luxembourg Bfrs/Lfrs/t Denmark Dkr/t United Kingdom £/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t Spain Pta/t 11.02 C II 32,924 11.02 C III 51,646 11.02 C IV 31,673 11.02 C V 34,657 ex 1 1.02 C VI (') 32,924 ex 11.02 C VI (2) 32,924 11.02 D I 34,657 11.02 D II 32,924 11.02 D III 32,924 11.02 D IV 31,673 11.02 DV 34,657 ex 11.02 D VI O 32,924 ex 11.02 D VI O 32,924 11.02 E I a) 1 32,924 11.02 E I a) 2 31,673 11.02 E I b) 1 45,190 11.02 E I b) 2 55,894 11.02 E II a) 34,657 11.02 E II b) 32,924 11.02 E II c) 37,375 ex 1 1.02 E II d) 2 (') 32,924 ex 11.02 E II d) 2 (2) 32,924 11.02 F I 34,657 11.02 F II 32,924 11.02 F III 32,924 11.02 F IV 31,673 11.02 F V 34,657 ex 11.02 F VII ( ») 32,924 ex 11.02 F VII (2) 32,924 11.02 G I 25,483 11.02 G II 10,193 11.07 A I a) 60,480 11.07 A I b) 45,190 11.07 A II a) 57,456 11.07 A lib) 42,931 11.07 B 50,032 11.08 A I O 47,017 11.08 A III ( 5) 51,022 11.08 A IV (6) 47,017 11.08 A V ( s ) 47,017 11.09 69,438 17.02 B II a) O 61,340 17.02 B II b) O 47,017 17.02 F II a) 64,142 17.02 F II b) 44,837 21.07 F II 47,017 23.02 A I a) 14,033 No L 59/4 Official Journal of the European Communities 2 . 3 . 87 Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Belgium/ Luxembourg Bfrs/Lfrs/t Denmark Dkr/t United Kingdom £/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t Spain Pta/t 23.02 A I b) 23.02 A II a) 23.02 A II b) 23.03 A I 23.07 B I a) 1 (') 23.07 B I a) 2 (') (') 23.07 B I b) 1 O 23.07 B I b) 2 (') (') 23.07 B I c) 1 O 23.07 B I c) 2 (') O 29,068 14,033 30,070 62,274 4,077 4,077 12,911 12,911 25,483 25,483 2 . 3 . 87 Official Journal of the European Communities No L 59/5 Notes (') Millet. (2) Grain sorghum. (3) Applicable to groats and meal of maize imported from non-member countries . (4) Applicable to intra-Community trade in groats and meal of maize intended for the brewing industry (cf. Regulation (EEC) No 1570/78 (OJ No L 185 , 7 . 7 . 1978 , p. 22)). ( s) The monetary compensatory amount shall apply to products whose starch content is not less than 85 % by weight. For products with a starch content lower than 85 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : a.c = 1 000 x 1,176 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (6) The monetary compensatory amount shall apply to the product whose starch content is not less than 78 % by weight . For the product with a starch content lower than 78 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : ac = 1 000 x 1,282 (C = coefficient ; a == content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product. ( 7) Pursuant to Regulation (EEC) No 2730/75 , the product falling within subheading 17.02 B I is subject to the same compensatory amount as products falling within subheading 17.02 B II . (') If the lactic part of the milk product contains milk powder or granules (other than whey), the amount shown shall be increased by 1 0 times the supplementary amount shown in the table in note (6) of Part 5 of this Annex in respect of 'more than 1 2 % but less than 30 %' or '30 % or more but less than 50 % ', according to the amount of milk powder contained in the finished product . In this context, the third paragraph and the first sentence of the fourth paragraph in note (') of Part 5 shall also apply. When completing customs formalities , the party concerned shall state in the declaration provided for this purpose , in particular the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (') In the case of products containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the cereal constituent. However, the amounts indicated shall apply if compensatory amounts are due to be levied . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. No L 59/6 Official Journal of the European Communities 2 . 3 . 87 PART 2 PIGMEAT Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg \ Denmark UnitedKingdom Ireland Italy France Greece Spain DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg \ Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg 01.03 A II a) 7,396 01.03 A II b) 8,696 02.01 A III a) 1 11,309 02.01 A III a) 2 16,398 02.01 A III a) 3 12,666 02.01 A III a) 4 18,320 02.01 A III a) 5 9,839 ex 02.01 A III a) 6 aa) (') 18,320 ex 02.01 A III a) 6 aa) (2 ) 12,666 02.01 A III a) 6 bb) 12,666 02.05 A I 4,523 02.05 A II 4,976 02.05 B 2,714 02.06 B I a) 1 14,475 02.06 B I a) 2 15,832 02.06 B I a) 3 16,398 02.06 B I a) 4 12,666 02.06 B I a) 5 18,320 02.06 B I a) 6 9,839 ex 02.06 B I a) 7 aa) (') 18,320 ex 02.06 B I a) 7 aa) (2 ) 12,666 02.06 B I a) 7 bb) 12,666 02.06 B I b) 1 31,890 02.06 B I b) 2 25,105 02.06 B I b) 3 31,551 02.06 B I b) 4 16,398 ex 02.06 B I b) 5 aa) (') ( 3 ) 31,890 ex 02.06 B I b) 5 aa) (2 ) ( J) 16,398 02.06 B I b) 5-bb) ( 3 ) 16,398 16.01 A (4) 15,832 16.01 BID (5)(a) 26,575 16.01 B II ( 4) ( 5 ) (a) 18,094 16.02 A II 14,701 16.02 B III a) 1 15,267 ex 16.02 B III a) 2 aa) 11 (*) 16,398 ex 16.02 B III a) 2 aa) 11 ( 7) 27,706 ex 16.02 B III a) 2 aa) 22 (6) 12,666 ex 16.02 B III a) 2 aa) 22 ( 7) 23,183 ex 16.02 B III a) 2 aa) 33 ( 5 ) (6) 12,666 ex 16.02 B III a) 2 aa) 33 ( 5 ) ( 7 ) 15,267 16.02 B III a) 2 bb) ( 5) 12,666 16.02 B III a) 2 cc) 7,577 2 . 3 . 87 Official Journal of the European Communities No L 59/7 No 171 /78 . The exporter or importer, at the time of the conclusion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions . (4) Products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. (') Hams , fore-ends, shoulders or loins and parts thereof (excluding the jowl, traded separately). ( 2) Other products than those falling under footnote ('). ( 3) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form. (4) If composite food preparations (including prepared dishes) containing sausages are classified under tariff heading No 16.01 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages , the meat and the offal , including fats of any kind or origin, which make part of these preparations . ( 5 ) The grant of monetary compensatory amounts in respect of these products is subject to compliance with the conditions for the grant of refunds laid down in Regulation (EEC) ( 7) Other products than those falling under ('). (a) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . No L 59/8 Official Journal of the European Communities 2 . 3 . 87 PART 3 BEEF AND VEAL Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain DM/ 100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg \ Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg  Live weight  01.02 A II (') 23,056  Net weight  02.01 All a) 1 02.01 All a) 2 02.01 All a) 3 02.01 A II a) 4 aa) 02.01 All a) 4 bb) 02.01 A lib) 1 ( 2) 02.01 All b)2 (2)(8)(') 02.01 All b)3 (2)(8)(9) 02.01 All b) 4 aa) ( 2) 02.01 All b) 4 bb) 1 1 ( 2) 02.01 All b) 4 bb) 22 (2)(} ) 02.01 All b)4bb)33 (2)( 7) 02.06 CI a) 1 02.06 C I a) 2 ex 16.02 B III b) 1 aa) (4) ex 16.02 B III b) 1 aa) ( 5) ex 16.02 B III b) 1 aa) (6) 43,807 35,046 52,568 35,046 59,946 38,965 31,172 48,706 31,172 48,706 48,706 48,706 35,046 50,032 50,032 29,973 20,059 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows , other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows , other than those intended for slaugh ­ ter, of the mottled Simmental breed , the Schwyz breed and the Friburg breed . ( 2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3 ) Entry under this subheading is subject to the production of a cer ­ tificate issued on conditions laid down by the competent authorities of the European Communities . (4) Products containing 80 % or more by weight of beef meat excluding offals and fat. ( s ) Products containing 60 % or more, but less than 80 % by weight, of beef meat excluding offals and fat. (6) Products containing 40 % or more , but less than 60 % by weight, of beef meat excluding offals and fat. (7) The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under a Regulation opening a sale of intervention beef for export, provided that appropriate reference to the application of this footnote is made in the Regulation concerned . (") The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under Commission Regulation (EEC) No 1812/86 . C) The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under Commission Regulation (EEC) No 3905/86 . 2 . 3 . 87 Official Journal of the European Communities No L 59/9 PART 4 EGGS AND POULTRY Monetary compensatory amounts Positive Negative CCT heading No Germany DM Netherlands F1 Belgium/ Luxembourg Bfrs/Lfrs Denmark Dis ­ united Kingdom £ Ireland £ Irl Italy Lit France FF Greece Dr Spain Pta  100 pieces  01.05 A I 2,826 01.05 A II 0,968  100 kg  01.05 B I 4,208 01.05 B II 6,846 01.05 B III 6,490 01.05 B IV 4,626 01.05 B V 6,765 02.02 A I a) 5,287 02.02 A I b) 6,011 02.02 A I c) 6,549 02.02 A II a) 8,055 02.02 A II b) 9,780 02.02 A II c) 10,866 02.02 A III a) 9,271 02.02 A III b) 10,138 02.02 A IV a) 6,609 02.02 A IV b) 7,244 02.02 A V 9,664 02.02 B I a) 21,290 02.02 B I b) 13,879 02.02 B I c) 17,818 02.02 B II a) 1 7,204 02.02 B II a) 2 11,953 02.02 B II a) 3 11,152 02.02 B II a) 4 7,969 02.02 B II a) 5 10,630 02.02 B II b) 5,486 02.02 B II c) 3,798 02.02 B II d) 1 15,207 02.02 B II d) 2 10,575 02.02 B II d) 3 9,919 02.02 B II e) 1 14,700 02.02 B II e) 2 aa) 4,957 02.02 B II e) 2 bb) 8,922 02.02 B II e) 3 9,318 02.02 B II f) 13,942 02.02 B II g) 16,88 1 No L 59/ 10 Official Journal of the European Communities 2 . 3 . 87 Positive Negative CCT heading No Germany Netherlands Belgium/ Luxembourg I Denmark UnitedKingdom Ireland Italy France Greece Spain DM F1 Bfrs/Lfrs I Dkr £ £ Irl Lit FF Dr Pta  100 kg  02.02 C 02.05 C 3,798 8,440  100 pieces  04.05 A I a) 1 04.05 A I a) 2 2,019 0,692  100 kg 6,098 27,563 7,074 12,440 13,294 28,539 13,218 17,796 18,569 24,758 3,354 04.05 A I b) 04.05 B I a) 1 04.05 B I a) 2 04.05 B I b) 1 04.05 B I b) 2 04.05 B I b) 3 16.02 B I a) 1 aa) (') 16.02 B I a) 1 bb) 16.02 B I a) 2 (*) 35.02 A II a) 1 35.02 A II a) 2 (') The monetary compensatory amounts for products falling within subheadings 16.02 B I a) 1 aa) and 16.02 B I a) 2 of the Common Customs Tariff shall apply only to trade between the Member States and to exports to third countries . 2 . 3 . 87 P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s Official Journal of the European Communities CC T he ad in g N o D es cr ip tio n N ot es N eg at iv e D en m ar k Ir el an d Ita ly F ra nc e G re ec e U ni te d Ki ng do m Sp ai n \ D kr /1 00 kg (a ) £ Irl /1 00 kg (a ) Li t/ 10 0 kg (a ) FF /1 00 kg (a ) D r/ 10 0 kg (a ) £/ 10 0 kg (a ) Pt a/ 10 0 kg (a ) ex 04 .0 1 A I W ith th e ex ce pt io n of wh ey o 2, 37 1 (d ) 04 .0 1 A II \ o \ l 2, 37 1 (c ) 04 .0 1 B I \ o \ \ I I I | | 2, 11 8 (c ) 04 .0 1 B II C) \ \ 1, 65 0 (c ) 04 .0 1 B II I C) I l I l I I 1, 33 0 (c ) 04 .0 2 A II a) 1 ( ¢) I l \ I I I I I l 31 ,4 17 04 .0 2 A II a) 2 \ ( ¢) I l I | | | | 20 ,0 43 (d ) 04 .0 2 A II a) 3 \o\ | | \ I I I I 20 ,0 43 (d ) 04 .0 2 A II a) 4 \ (8) \ \ I I l 16 ,2 51 (d ) 04 .0 2 A II b) 1 O C) \ \ \ \ 31 ,4 17 04 .0 2 A II b) 2 I I O 0) \ I l \ 20 ,0 43 (d ) 04 .0 2 A II b) 3 I l (8) I l I I l \ 20 ,0 43 (d ) 04 .0 2 A II b) 4 l i ( ¢) \ \ I I 16 ,2 51 (d ) 04 .0 2 A II I a) O f a no n- fa tty lac tic dr y m at te r co nt en t, by w ei gh t:  of le ss th an 15 %  of 15 % or m or e C) C) 2, 37 1 (d ) 5, 22 2 (d ) 04 .0 2 A III b) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t:  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e C) C) n n 1, 89 6 (d ) 5, 22 2 (d ) 8, 54 5 (d ) 9, 49 4 (d ) 04 .0 2 B I a) I l o \ \ \ 33 ,0 27 04 .0 2 B Ib ) 1 aa ) o l I I I 31 ,4 17 04 .0 2 B I b) 1 bb ) I 0 \ 20 ,0 43 (d ) 04 .0 2 B Ib ) 1 cc ) o \ \ 16 ,2 51 (d ) 04 .0 2 B Ib ) 2 aa ) o 31 ,4 17 No L 59/ 11 No L 59/ 12 C C T he ad in g N o D es cr ip tio n N o te s N eg at iv e D en m ar k Ir el an d Ita ly F ra nc e G re ec e U ni te d K in gd om Sp ai n D kr /1 00 kg (a ) £ Irl /1 00 kg (a ) Li t/ 10 0 kg (a ) FF /1 00 kg (a ) D r/ 10 0 kg (a ) £/ 10 0 kg (a ) Pt a/ 10 0 kg (a ) 04 .0 2 B Ib ) 2 bb ) C) 20 ,0 43 (d ) 04 .0 2 B I b) 2 cc ) o 16 ,2 51 (d ) 04 .0 2 B II a) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 %  of 15 % or m or e (3) 0 2, 37 1 (d ) 6, 66 3 (d ) 04 .0 2 B II b) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e C) o o o 1, 89 6 (d ) 6, 66 3 (d ) 8, 56 7 (d ) 9, 51 9 (d ) 04 .0 3 A O fa fa tty co nt en tb y we ig ht :  of le ss th an 80 %  of 80 % or m or e bu t le ss th an 82 %  of 82 % or m or e (4) (4) (4) - ( b) 55 ,1 59 56 ,5 38 04 .0 3 B I l (4) I \ | | I I I - ( b) 04 .0 4 A \ O (12 ) \ | | | | | | I 53 ,5 89 ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t (5) 43 ,4 25 04 .0 4 D I a) O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e bu t le ss th an 30 %  of 30 % or m or e o n (5) c2 ) o n 16 ,4 71 24 ,1 74 35 ,1 98 04 .0 4 D Ib ) O fa fa tc on te nt by we ig ht in th e dr y m att er :  of le ss th an 55 %  of 55 % or m or e o n o n 35 ,1 98 41 ,7 41 04 .0 4 D II o 41 ,7 41 ex 04 .0 4 E I a) W ith th e ex ce pt io n of Gr an a Pa da no , Pa rm ig ian o Re gg ian o an d ch ee ses ma nu fac tur ed ex clu siv ely fro m sh ee p m ilk O (" ) 61 ,8 91 04 .0 4 E I b) 1 | o n 49 ,1 86 Official Journal of the European Communities 2 . 3 . 87 2 . 3 . 87 Official Journal of the European Communities C C T he ad in g N o D es cr ip tio n N ot es N eg at iv e D en m ar k Ir el an d Ita ly F ra n ce G re ec e U ni te d Ki ng do m Sp ai n I D kr /1 00 kg (a ) £ Irl /1 00 kg (a ) Li t/ 10 0 kg (a ) FF /1 00 kg (a ) D r/ 10 0 kg (a ) £/ 10 0 kg (a ) Pt a/ 10 0 kg (a ) ex 04 .0 4 E I b) 2 04 .0 4 E I c) 04 .0 4 E II a) 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B I b) 3 23 .0 7 B I c) 3 23 .0 7 B II  A sia go ,C ac io ca va llo ,P ro vo lo ne ,R ag us an o, D an ­ bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , H av ar ti , M ar ib o, Sa m sÃ ¸ , Ti ls it as w el l as th os e ch ee se s (o th er th an sa lte d Ri co tta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lc ul at ed by w ei gh t of th e no n- fa tty m at te r, no t ex ce ed in g 62 °/o an d of a fa tc on te nt ,b y we ig ht ,r ef er re d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t Pa ul in , Ta le gg io , Bu tte rk as e as we ll as th os e ch ee se s (e xc lu di ng th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lc ul at ed by w ei gh t of th e no n- fa tty m at te r, ex ce ed in g 62 % an d of a fa t co nt en t, by w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O f a fa tc on te nt ,b y w ei gh ti n th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa dr y m att er co nt en t, by we ig ht ,o f:  le ss th an 80 %  80 % or m or e (5) (11 )( 12) (13 ) (5) (11 )( 12) (13 ) (5) (11 )( 12) (13 ) (5) (11 )( 12) (13 ) n n C ) C) o n C) o o C) 0 39 ,3 96 45 ,7 71 27 ,0 85 35 ,8 44 12 ,3 11 18 ,1 98 45 ,7 71 61 ,8 91 35 ,7 43 0, 54 4 1, 69 9 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on ten t: (c) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on ten t: (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on ten t: 0, 66 5 0, 61 0 0, 61 0 No L 59/ 13 No L 59/ 14 Official Journal of the European Communities 2.3.87 Notes (') For skimmed-milk powder consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976), the amount indicated shall be multiplied by the coefficient 0,54 . In intra-Community trade in skimmed-milk powder in the unaltered state , sold under Regulations (EEC) No 368/77 (OJ No L 52 , 24 . 2 . 1977) and (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977), the amount indicated shall be multiplied by the coefficient 0,16 . (3 ) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by 1 / 100 of the weight of the lactic part contained in 100 kg of product. However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount resulting from the preceding calculation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added , and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. (4) However, for butter or concentrated butter covered by the measures , provided for :  in Regulation (EEC) No 3143/ 85 (OJ No L 298 , 12 . 11 . 1985 , p. 9) the amount indicated shall be multiplied by the coefficient 0,16 ; for Spain, however, the coefficient to be applied is 0,24 ,  in Regulations (EEC) No 262/79 (OJ No L 41 , 16 . 2 . 1979, p. 1 ), (EEC) No 442/84 (OJ No L 52 , 23 . 2 . 1984 , p. 12) and (EEC) No 1932 / 81 (OJ No L 191 , 14 . 7 . 1981 , p. 6), the amount indicated shall be multiplied by :  the coefficient 0,31 where the butter is to be used in formula A, formula C or formula D products ; for Spain , however, the coefficient to be applied is 0,38 ,  the coefficient 0,50 where the butter is to be" used in formula B products ; for Spain, however, the coefficient to be applied is 0,55 ,  in Regulation (EEC) No 765/86 (OJ No L 72 , 15 . 3 . 1986 , p. 11 ), the amount indicated shall be multiplied by the coefficient 0,67 ,  in Regulation (EEC) No 2409/86 (OJ No L 208 , 31.7.1986, p. 29), the amount indicated shall be multiplied by the coefficient 0,02 . ( 5) No monetary compensatory amount shall be paid in respect of exported cheese of which the free-at-frontier price , before application of a monetary compensatory amount and , where applicable , the refund in the exporting Member State , is less than 140 ECU per 100 kg. , Where cheese of low value , as defined above , is being exported from one Member State to another, the document used to show that the cheese is of Community origin shall contain , in the box labelled 'designation of goods', one of the following references : «Queso de escaso valor, en aplicaciÃ ³n de la nota 5 de la Parte 5 del Anexo I del Reglamento por el que se fijan los montantes compensatorios monetarios . » »Oste af ringe vÃ ¦rdi , anvendelse af bemÃ ¦rkning ( s), i bilag I , del 5 , til forordningen om fastsÃ ¦ttelse af monetÃ ¦re udligningsbelÃ ¸b . « KÃ ¤se mit geringem Wert, Anwendung FuÃ note ( 5 ) zum Anhang I Teil 5 der Verordnung zur Festsetzung der WÃ ¤hrungs ­ ausgleichsbetrÃ ¤ge ." «Ã ¤Ã Ã Ã ¹Ã ¬ Ã Ã ±Ã ¼Ã ·Ã »Ã ®Ã  Ã ±Ã ¾Ã ¯Ã ±Ã  Ã ºÃ ±Ã ' Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ·Ã  Ã Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã ·Ã  (5) Ã Ã ¿Ã Ã ¼Ã ­Ã Ã ¿Ã Ã  5 Ã Ã ¿Ã ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  I Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã µÃ ¹ Ã Ã ± Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬. » 'Cheese of low value in accordance with note ( 5 ) in Part 5 of Annex I to the Regulation fixing monetary compensatory amounts .' «Fromages de faible valeur, application de la note 5 de l'annexe I , partie 5 , du rÃ ¨glement fixant les montants compensatoires monÃ ©taires . » «Formaggi di scarso valore in applicazione della nota 5 dell'allegato I , parte 5a, del regolamento che fissa gli importi compensativi monetari ». Kaas van geringe waarde , toepassing van voetnoot ( s ) van bijlage I , deel 5 , bij de verordening tot vaststelling van de monetaire compenserende bedragen ." «Queijos de fraco valor, aplicaÃ §Ã £o da nota 5 do Anexo I , Parte 5 , do regulamento que fixa os montantes compensatÃ ³rios monetÃ ¡rios ». No monetary compensatory amount shall be granted in the importing Member State where the document showing the Community origin of the product in question contains one of the above wordings . If the cheese is being imported from a non-Community country, no monetary compensatory amount shall be granted where the free ­ at-frontier price , corrected to take account of the levy and the monetary compensatory amount for cheese of normal value , is less than 140 ECU per 100 kg . If a monetary compensatory amount is chargeable in respect of a consignment consisting of different types of cheese, of a value of less than 140 ECU per 100 kg, the monetary compensatory amount applicable shall , by way of derogation from Article 30 of Regulation (EEC) No 1371 / 81 (OJ No L 138 , 25 . 5 . 1981 , p. 1 ), be that for products falling within subheading ex 04.04 E I b) 2 of the Common Customs Tariff, of a water content, calculated by weight in the non-fatty matter, exceeding 62 % and of a fat content, by weight in the dry matter, of 10 % or more . 2.3.87 Official Journal of the European Communities No L 59/ 15 (6) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular the actual content by weight per 100 kg of finished product of :  milk powder or granules (other than whey), whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the content by weight of the added whey and/or added lactose and/or added casein and/or added caseinates , and  the lactose content of the added whey per 100 kg of finished product. For milk powder or granules (other than the added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725 /79 (OJ No L 199 , 7 . 8 . 1979) or in accordance with Article 1 of Regulation (EEC) No 3714/84 (OJ No L 341 , 29 . 12 . 1984) and feedingstuffs the lactic part of which contains milk powder or granules (other than whey), the amount shown shall be increased by the supplementary amounts indicated in the table below (where no amount is shown, only the supplementary amount shall apply) : Content by weight of milk powder or granules (other than the added whey and/or added lactose and/or added casein and/or added caseinates Germany DM/ 100 kg Netherlands Fl/ 100 kg United Kingdom £/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg Italy Lit/ 100 kg France FF/100 kg Greece Dr/ 100 kg Ireland £ Irl/ 100 kg Spain Pta/ 100 kg More than 1 2 % but less than 30 % 30 % or more but less than 50 % 50 % or more but less than 70 % 70 % or more but less than 80 % 80 % or more but less than 88 % 88 % or more 3,395 6,790 10,186 12,732 14,260 15,278 Where the products contain skimmed-milk powder purchased under the terms of Regulations (EEC) No 368/77 (OJ No L 52 , 24 . 2 . 1977), (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) or (EEC) No 1844/77 (OJ No L 205 , 11.8.1977) and more than 9,0 grams of iron and/or 1,2 grams of copper per 100 kilograms , the supplementary amounts indicated above shall be multiplied by the coefficient 0,29 . If the product has not been produced in accordance with one of the Regulations referred to in the second and third paragraphs in this note, the coefficient 1,85 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State where Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976) applies . ( 7) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates , contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added , and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and , in particular :  the lactose content of the added whey. No L 59/ 16 Official Journal of the European Communities 2.3.87 (8 ) The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates , contained in 100 kg of the product, and then  divided by the weight of the non-fat part contained in 100 kg of the product . When completing customs formalities , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added , and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. (') In the case of products to which whey and/or lactose and/or casein and/or caseinates have been added , no compensatory amount shall be granted . However, the amounts indicated shall apply if compensatory amounts have to be charged . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677 / 85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. (n) For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno-diffusion, supplemented as necessary by electrophoresis of the caseins ,  the party concerned shall be obliged, when completing the customs formalities , to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk. ( 12 ) No compensatory amounts shall be applicable on imported cheeses covered by the provisions of Articles 7 ( 1 ), 9 ( 1 ), 10 and 11 of amended Regulation (EEC) No 2915/79 , provided that the free-at-frontier value applicable for the cheese in question, if one has been laid down, is respected or that the import price is not less than the amount specified in Article 11 ( 1 ) of that Regulation for the cheese in question, or on the cheeses specified in Articles 9 ( 1 ) and 11 (2) of that Regulation , provided that they are covered by (e), (f) or (r) of Annex II to that Regulation if it is established that they correspond to the description given therein . Where, in the case of 'Vacherin Mont d'Or' cheese , the conditions laid down in Article ( 1 ) of Regulation (EEC) No 2915 /79 are not complied with or where intra-Community trade or exports to third countries are involved , the compensatory amount to be applied shall be that applicable to products falling within subheading 04.04 E I b) 2 of the Common Customs Tariff having a water content, calculated by weight, of the non-fatty matter exceeding 62 % and having a fat content, by weight, in the dry matter of 10 % or more . ( 13) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the monetary compensatory amount is granted on the net weight, the weight of the liquid being deducted . NB : For the calculation of fat content, non-milk fats are not to be taken into account. 2 . 3 . 87 Official Journal of the European Communities No L 59/ 17 PART 7 SUGAR Monetary compensatory amounts Positive (') Negative (') CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal EscDM F1 Bfrs/Lfrs Dkr £ £ Irl Lit FF Dr Pta A. SUGAR  100 kg  17.01 A (2) 17.01 B ( 3) 11,017 9,203 by 1 o/o of sucrose content and by 100 kg net of that product (') 17.02 ex D II ( 5 ) 17.02 E 17.02 F I C) 21.07 F IV 0,1102 0,1102 0,1102 0,1102 - for 100 kg on dry matter  B. ISOGLUCOSE 17.02 D I 21.07 Fill 11,017 11,017 (') No monetary compensatory amount shall be applied to sugar and isoglucose exported to non-member countries pursuant to Article 26 of Regulation (EEC) No 1785 / 81 . ( 2) For flavoured or coloured sugars the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (3 ) Where the yield of the raw sugar differs from that of the stan ­ dard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89 , 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). ( 4 ) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regu ­ lation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . ( 5 ) Other sugars and syrups excluding sorbose . (&lt;) Caramelized sugars falling within heading No 17.01 . No L 59/ 18 Official Journal of the European Communities 2 . 3 . 87 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 17.04 D I a) 5,577 17.04 D I b) 1 3,376 17.04 D I b) 2 4,8.15 17.04 D I b) 3 aa) 6,255 17.04 D I b) 3 bb) 6,408 17.04 D I b) 4 7,471 17.04 D I b) 5 8,014 17.04 D I b) 6 8,557 17.04 D I b) 7 8,876 17.04 D I b) 8 9,420 17.04 D II a) 10,582 17.04 D II a) 03) 8,697 17.04 D II b) 1 9,839 17.04 D II b) 1 H 7,954 17.04 D II b) 2 11,774 17.04 D II b) 2 ( ,J) 9,889 17.04 D II b) 3 11,693 17.04 D II b) 3 C3) 10,280 17.04 D II b) 4 10,517 17.04 D II b) 4 C3) 9,763 18.06 B I 5,307 18.06 B II a) 9,415 18.06 B II a) ( 1S ) 8,102 18.06 B II b) 13,292 18.06 B II b) ( ,s) 11,294 18.06 C II b) 1 9,007 18.06 C II b) 1 ( 1J ) 7,971 18.06 C II b) 2 10,623 18.06 C II b) 2 ( ») 9,116 18.06 C II b) 3 12,067 18.06 C II b) 3 H 9,994 18.06 C II b) 4 14,006 18.06 C II b) 4 ( ») 11,368 18.06 D I a) (') 20,785 18.06 D I b) (') ( ¢) 20,785 18.06 D II a) 1 10,128 18.06 D II a) 1 ( 13 ) 8,621 2 . 3 . 87 Official Journal of the European Communities No L 59/ 19 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 18.06 D II a) 1 ( 15) 9,214 18.06 D II a) 2 ( ¢) 10,128 18.06 D II a) 2 (  ) ( ») 8,621 18.06 D II a) 2 ( ¢) ( 15 ) 9,214 18.06 D II b) 1 28,458 18.06 D II b) 1 C3) 20,450 18.06 D II b) 1 ( 15 ) 23,605 18.06 D II b) 2 ( 10) 16,439 18.06 D II b) 2 (") 13,236 18.06 D II b) 2 ( 12) 28,458 18.06 D II b) 2 ( ») 20,450 18.06 D II b) 2 ( 1S ) 23,605 18.06 D II c) 1 ( 2) 18.06 D II c) 2 (2) 19.02 B II a) 4 aa) (6) 3,341 19.02 B II a) 5 aa) (6) 5,046 19.03 A O 8,136 19.03 B I ( 7) 8,136 19.03 B II O 6,810 19.04 4,512 19.08 B I a) 4,958 19.08 Bib) 8,924 19.08 B II a) 1,712 19.08 B II b) 1 4,191 19.08 B II b) 2 10,297 19.08 B II b) 2 ( 15) 6,267 19.08 B II c) 1 5,182 19.08 B II c) 2 11,288 19.08 B II c) 2 ( 1J) 7,258 19.08 B II d) 1 6,670 19.08 B II d) 2 12,776 19.08 B II d) 2 ( 13 ) 8,746 19.08 B III a) 1 2,997 19.08 B III a) 2 10,630 19.08 B III a) 2 ( 13 ) 5,592 19.08 B III b) 1 4,484 19.08 B III b) 2 10,590 19.08 B III b) 2 ( 13 ) 6,560 19.08 B III c) 1 6,963 19.08 B III c) 2 11,931 19.08 B III c) 2 ( ») 7,901 19.08 B IV a) 1 4,281 19.08 B IV a) 2 8,352 19.08 B IV a) 2 ( ,3 ) 5,665 19.08 B IV b) 1 5,340 19.08 B IV b) 2 10,676 19.08 B IV b) 2 (13 ) 6,646 19.08 B V a) 5,137 19.08 B V b) 5,701 No L 59/20 Official Journal of the European Communities 2 . 3 . 87 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/100 kg Esc/ 100 kg 21.07 C I 5,307 21.07 C II a) 9,415 21.07 C II a) (") 8,102 21.07 C II b) 13,292 21.07 C II b) ( 1S ) 11,294 21.07 D I a) 1 25,448 21.07 D I a) 2 29,081 21.07 D I b) 1 2,262 21.07 D I b) 2 3,554 21.07 D I b) 3 25,850 21.07 D II a) 1 (4) 21.07 D II a) 2 (4) 21.07 D II a) 3 ( 4) 21.07 D II a) 4 ( 4) 21.07 D II b) ( 5 ) 21.07 G II a) 1 ( ») (9) 6,463 21.07 G II a) 1 ( ¢) O (") 4,578 21.07 G II a) 1 ( ¢) (') ( ,5) 5,321 21.07 G II a) 2 aa) (8 ) (') 8,175 21.07 G II a) 2 aa) (') (') (") 6,290 21.07 G II a) 2 aa) ( ») (') ( ,s ) 7,033 21.07 G II a) 2 bb) ( «) (*) 9,032 21.07 G II a) 2 bb) (') (') (") 7,147 21.07 G II a) 2 bb) ( ¢) (') ( 1S) 7,890 21.07 G II a) 2 cc) ( «) (*) 9,888 21.07 G II a) 2 cc) (s ) (') ( 1J) 8,003 21.07 G II a) 2 cc) (8 ) (') ( ,s ) 8,746 21.07 G II b) 1 (") (') 7,851 21.07 G II b) 1 (') O ( ») 5,966 21.07 G II b) 1 ( ¢) O ( 1S) 6,709 21.07 G II b) 2 aa) ( ¢) (') 9,167 21.07 G II b) 2 aa) (') (') (") 7,282 21.07 G II b) 2 aa) (') (') ( 1S) 8,025 21.07 G II b) 2 bb) ( ¢) (') 10,024 21.07 G II b) 2 bb) ( ¢) (') ( 13 ) 8,139 21.07 G II b) 2 bb) ( ¢) O (1S ) 8,882 21.07 G II c) 1 ( ¢) O 8,942 21.07 G II c) 1 (  ) O ( 13 ) 7,057 21.07 G II c) 1 (') (') ( 15 ) 7,800 21.07 G II c) 2 aa) ( ¢) (*) 10,654 21.07 G II c) 2 aa) ( ») (') ( 15 ) 8,769 21.07 G II c) 2 aa) ( «) (') ( 15) 9,512 21.07 G II c) 2 bb) (8 ) (') 11,297 21.07 G II c) 2 bb) ( ¢) (') ( ,J ) 9,412 21.07 G II c) 2 bb) (8) (9) ( ,s ) 10,155 21.07 G II d) 1 10,925 21.07 G II d) 1 ( ,3 ) 9,040 21.07 G II d) 1 ( 15 ) 9,783 2 . 3 . 87 Official Journal of the European Communities No L 59/21 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 21.07 G II d) 2 12,423 21.07 G II d) 2 H 10,538 21.07 G II d) 2 ( 15 ) 11,281 21.07 G II e) 13,899 21.07 G II e) ( ») 12,014 21.07 G II e) ( 15 ) 12,757 21.07 G III a) 1 12,925 21.07 G III a) 1 ( 13 ) 9,157 21.07 G III a) 1 ( 1S ) 10,641 21.07 G III a) 2 aa) 14,637 21.07 G III a) 2 aa) ( 1J ) 10,869 21.07 G III a) 2 aa) ( 1S ) 12,353 21.07 G III a) 2 bb) 15,494 21.07 G III a) 2 bb) (") 11,726 21.07 G III a) 2 bb) ( ,5 ) 13,210 21.07 G III b) 1 14,313 21.07 G III b) 1 ( 1 }) 10,545 21.07 G III b) 1 ( ,5 ) 12,029 21.07 G III b) 2 15,629 21.07 G III b) 2 ( ») 11,861 21.07 G III b) 2 ( 1S ) 13,345 21.07 G III c) 1 15,404 21.07 G III c) 1 ( ,3 ) 11,636 21.07 G III c) 1 (") 13,120 21.07 G III c) 2 16,902 21.07 G III c) 2 ( ») 13,134 21.07 G III c) 2 ( ») 14,618 21.07 G III d) 1 17,387 21.07 G III d) 1 ( ») 13,619 21.07 G III d) 1 ( 15) 15,103 21.07 G III d) 2 18,029 21.07 G III d) 2 ( ») 14,261 21.07 G III d) 2 ( 1S ) 15,745 21.07 G III e) 18,874 21.07 G III e) ( 1J) 15,106 21.07 G III e) ( ,s ) 16,590 21.07 G IV a) 1 19,388 21.07 G IV a) 1 ( ») 13,735 21.07 G IV a) 1 ( 15 ) 15,962 21.07 G IV a) 2 21,100 21.07 G IV a) 2 ( ») 15,447 21.07 G IV a) 2 ( ,5 ) 17,674 21.07 G IV b) 1 20,776 21.07 G IV b) 1 ( 1J) 15,123 21.07 G IV b) 1 ( ,s) 17,350 21.07 G IV b) 2 21,877 21.07 G IV b) 2 (1J ) 16,224 21.07 G IV b) 2 ( 15 ) 18,451 21.07 G IV c) 21,867 No L 59/22 Official Journal of the European Communities 2 . 3 . 87 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg FI/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 21.07 G IV c) (1J ) 16,214 21.07 G IV c) ( ,5 ) 18,441 21.07 G V a) 1 29,081 21,07 G V a) 1 (") 20,603 21.07 G V a) 1 C 5 ) 23,943 21.07 G V a) 2 29,509 21.07 G V a) 2 ( ») 21,031 21.07 G V a) 2 ( 1S ) 24,371 21.07 G V b) 30,073 21.07 G V b) (") 21,595 21.07 G V b) ( 15) 24,935 21.07 G VI to IX (5 ) 29.04 C III a) 1 4,820 29.04 C III a) 2 8,924 29.04 C III b) 1 6,866 29.04 C III b) 2 12,692 35.05 A 5,296 38.19 T I a) 4,820 38.19 T I b) 8,924 38.19 T II a) 6,866 38.19 T II b) 12,692  2 . 3 . 87 Official Journal of the European Communities No L 59/23 (') In the case of goods not containing added whey, lactose, casein or caseinates the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk contained in such goods . However, where the monetary compensatory amount re ­ sulting from this calculation is greater than that fixed above , the latter shall be applied . (2) Amounts applicable as appropriate on goods falling within subheadings 21.07 G VI to IX . (4) At the time of the completion of customs formalities , the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods ,  the added whey and/or lactose and/or casein and/or caseinates content and the lactose content of the added whey, per 100 kg of finished product . The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( 5 ) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products , contained in the goods . Apply to these quantities the compensatory amount applied when such products are traded as such . (') These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( 7) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar products . (') If the product contains added whey and/or lactose and/or casein and/or caseinates no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quan ­ tities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034/80 , less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product . However, if compensatory amounts have to be charged , the amounts fixed shall apply normally. (') The first and second parts of note (') shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( I0) Preparations for the manufacture of chocolate or chocolate milk crumb, containing more than 6,5 % but less than 1 1 % by weight of milkfats , more than 6,5 % but less than 15 % by weight of cocoa, and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose), presented in irregular pieces . (u ) Amount applicable to chocolate milk crumb as defined in note ( 10) above , if it contains reduced-price butter under the Regulations given in note ( 4) to Part 5 of this Annex. ( 12 ) Amount applicable to products other than those falling under notes (10), (u) above and ( 13), ( 15 ) below. ( 13 ) Amount applicable to products other than those falling under note ( 15 ) below, if they contain reduced-price butter under the Regulations given in note ( 4 ) to Part 5 of this Annex . ( 1S ) Amount applicable to ice-cream and to preparations for making ice-cream and similar edible products called ' ice-mix', if they contain reduced-price butter under the Regulations given in note (4 ) to Part 5 of this Annex. No L 59/24 Official Journal of the European Communities 2 . 3 . 87 ANNEX II Monetary coefficients Products Member States Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 0,982 0,982 1,220 1,015 1,047 1,015 1,441 1,043 1,094  Milk and milk products 0,971 0,971 1,284  1,015 1,047 1,048 1,441 1,043 1,094  Pigmeat 0,982 0,982 1,242  1,010 1,041 1,010 1,434 1,038 1,089  Sugar 0,982 0,982 1,302  1,020 1,047 1,080 1,441 1,090 1,105 1,165  Cereals 0,976 0,976 1,302  1,020 1,057 1,080 1,441 1,090 1,105   Eggs and poultry and albumins 0,982 0,982 1,239  1,015 1,047 1,016 1,441 1,043 1,094   Wine l-I I-I-I I-l 1,012 1,028 1,406  1,070   Processed products (Regulation (EEC) No 3033/80): I I  to be applied to charges 0,982 0,982 1,284  1,015 1,047 1,048 1,441 1,043 1,094 1,165  to be applied to refunds : IIIIIlI IIIII \ I \  cereals 0,976 0,976 1,302  1,020 1,057 1,080 1,441 1,090 1,105   milk 0,971 0,971 1,284  1,015 1,047 1,048 1,441 1,043 1,094   sugar 0,982 0,982 1,302  1,020 1,047 1,080 1,441 1,090 1,105  ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit = 2,90841 Bfrs/Lfrs 1 £ (UK) = 58,1996 Bfrs/Lfrs 1 £ (Irl) = 55,2545 Bfrs/Lfrs 0,531663 Dkr 10,5956 Dkr 10,2187 Dkr 0,140346 DM 2,81043 DM 2,67895 DM 0,468023 FF 9,35770 FF 8,98483 FF 0,158221 F1 3,17424 F1 3,01849 F1 0,0529337 £ (Irl) 1,05482 £ (Ifl) 0,948042 £ (UK) 0,0500407 £ (UK) 1 998,37 Lit 1 889,15 Lit 10,2901 Dr 206,314 Dr 194,396 Dr 10,9289 Esc 217,483 Esc 205,661 Esc 9,89845 Pta 197,478 Pta 187,577 Pta